Herbert R. Brown,
J., dissenting. I dissent from the expedited briefing order imposed in this case by the majority for the following reasons:
(1) On the state of the present pleadings it appears that this court has no jurisdiction to render the declaratory judgment and advisory opinion which the plaintiffs seek.
*1210(2) The constitutional issues (upon which we are being asked to give an advisory opinion) are complex and sensitive. There is no cause for a rush to judgment or to pressure the process by imposing a November 27th (five-working-day) deadline on the briefing of these issues.
(3) The primary questions necessary to resolve the constitutionality of the proposed apportionment are already pending before the United States District Court for the Northern District of Ohio. The decision in that court will likely either make moot or substantially change the issues we are having briefed in haste.
(4) In no event should these questions be entertained without benefit of oral argument.
Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.